DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 14 recite that “an intersection of the hole wall and the third surface is a sharp corner.” The term “sharp corner” in claims 5 and 14 is a relative term which renders the claim indefinite. The term “sharp” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what constitutes a sharp corner or if any corner provided at an intersection should be considered a “sharp corner.” For the purposes of examination, any surfaces intersecting at a corner will be interpreted as reading on the claimed limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 9-10, 12-15, and 18 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (U.S. PG-Pub No. 2011/0102652; hereinafter – “Lu”) in view of Fujinaka et al. (U.S. Patent No. 8,553,343; hereinafter – “Fujinaka”).
Regarding claim 1, Lu teaches a lens module comprising:
a base (10) defining a first receiving groove (8) and a second receiving groove (13) communicating with the first receiving groove (See e.g. Figs. 3-15; Paragraphs 0029 and 0031-0033), and at least two fixing holes (711, 731) penetrating sidewalls of the first receiving groove to communicate with the first receiving groove (See e.g. Figs. 4-7, 9-11, and 13-15; Paragraphs 0032-0033, 0039-0040, 0044-0045, and 0048);
an image sensor (20) received in the first receiving groove (See e.g. Figs. 3-15; Paragraphs 0031-0032, 0034-0035, 0038, 0041, 0043, and 0046);
a metal sheet (70) comprising a main body received in the first receiving groove and at least two fixing blocks (1511, 1521) arranged on the main body and fixed in the at least two fixing holes, the main body located above the image sensor (See e.g. Figs. 4-7, 9-11, and 13-15; Paragraphs 0032-0033, 0039-0040, 0044-0045, and 0048); and
an optical filter (60) received in the second receiving groove and supported on a surface of the main body, the optical filter being aligned with the image sensor (See e.g. Figs. 3-15; Paragraphs 0031-0033).
Each and every embodiment of Lu fails to explicitly disclose that the two fixing holes are defined on the base and the two fixing blocks are defined on the metal sheet. However, Lu further teaches that the fixing holes and the fixing blocks can be interchanged, i.e. the fixing holes can be provided on either the base or the metal sheet and the fixing blocks can be provided on either the metal sheet or the base, respectively (Paragraph 0048). Lu teaches that these elements can be reversed such that “the holder and the socket can still be firmly assembled” (Paragraph 0048) in order “to avoid the deployment of filter placement area inside the lens barrel, wherein the thickness is effectively reduced and the lens module becomes thinner” and as it “allows the lens module to be reassembled, facilitates the assembling process, and raises the yield of assembly” while “damages to the filter and the socket can be prevented by using such method and the production cost can thus be effectively reduced” (Paragraphs 0008-0010).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments of Lu such that the fixing holes are provided on the base and the fixing blocks are provided on the metal sheet, as suggested by Lu, such that “the holder and the socket can still be firmly assembled” in order “to avoid the deployment of filter placement area inside the lens barrel, wherein the thickness is effectively reduced and the lens module becomes thinner” and as it “allows the lens module to be reassembled, facilitates the assembling process, and raises the yield of assembly” while “damages to the filter and the socket can be prevented by using such method and the production cost can thus be effectively reduced,” as in Lu (Paragraphs 0008-0010 and 0048), since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art,  In re Gazda, 219 F.2d 449, 104 USPQ 400, and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Lu fails to explicitly disclose that the optical filter is supported on a surface of the main body facing away from the image sensor.
However, Fujinaka teaches an imaging device comprising a base (1) with a first receiving groove (155), an image sensor (110) received in the first receiving groove, a sheet (170) comprising a main body received in the first receiving groove, and an optical filter (190) supported on a surface of the main body facing away from the image sensor, the optical filter being aligned with the image sensor (See e.g. Figs. 3-4 and 6-9; C. 3, L. 59 – C. 4, L. 49; C. 5, L. 58 – C. 6, L. 44; C. 9, L. 22-52).
Fujinaka teaches the optical filter supported on a surface of the main body of the plate facing away from the image sensor to form “a shielding member” such that “the entrance of a foreign substance such as dust and dirt into the lens barrel 100 through the gap can be prevented or reduced” (C. 4, L. 45 – C. 5, L. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens module of Lu such that the optical filter is supported on a surface of the main body facing away from the image sensor as in Fujinaka to form “a shielding member” such that “the entrance of a foreign substance such as dust and dirt into the lens barrel 100 through the gap can be prevented or reduced,” as taught by Fujinaka (C. 4, L. 45 – C. 5, L. 3), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 10, Lu teaches an electronic device comprising a lens module, the lens module comprising:
a base (10) defining a first receiving groove (8) and a second receiving groove (13) communicating with the first receiving groove (See e.g. Figs. 3-15; Paragraphs 0029 and 0031-0033) and at least two fixing holes (711, 731) penetrating sidewalls of the first receiving groove to communicate with the first receiving groove (See e.g. Figs. 4-7, 9-11, and 13-15; Paragraphs 0032-0033, 0039-0040, 0044-0045, and 0048);
an image sensor (20) received in the first receiving groove (See e.g. Figs. 3-15; Paragraphs 0031-0032, 0034-0035, 0038, 0041, 0043, and 0046);
a metal sheet (70) comprising a main body received in the first receiving groove and at least two fixing blocks (1511, 1521) arranged on the main body and fixed in the at least two fixing holes, the main body located above the image sensor (See e.g. Figs. 4-7, 9-11, and 13-15; Paragraphs 0032-0033, 0039-0040, 0044-0045, and 0048); and
an optical filter (60) received in the second receiving groove and supported on a surface of the main body, the optical filter being aligned with the image sensor (See e.g. Figs. 3-15; Paragraphs 0031-0033).
Each and every embodiment of Lu fails to explicitly disclose that the two fixing holes are defined on the base and the two fixing blocks are defined on the metal sheet. However, Lu further teaches that the fixing holes and the fixing blocks can be interchanged, i.e. the fixing holes can be provided on either the base or the metal sheet and the fixing blocks can be provided on either the metal sheet or the base, respectively (Paragraph 0048). Lu teaches that these elements can be reversed such that “the holder and the socket can still be firmly assembled” (Paragraph 0048) in order “to avoid the deployment of filter placement area inside the lens barrel, wherein the thickness is effectively reduced and the lens module becomes thinner” and as it “allows the lens module to be reassembled, facilitates the assembling process, and raises the yield of assembly” while “damages to the filter and the socket can be prevented by using such method and the production cost can thus be effectively reduced” (Paragraphs 0008-0010).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments of Lu such that the fixing holes are provided on the base and the fixing blocks are provided on the metal sheet, as suggested by Lu, such that “the holder and the socket can still be firmly assembled” in order “to avoid the deployment of filter placement area inside the lens barrel, wherein the thickness is effectively reduced and the lens module becomes thinner” and as it “allows the lens module to be reassembled, facilitates the assembling process, and raises the yield of assembly” while “damages to the filter and the socket can be prevented by using such method and the production cost can thus be effectively reduced,” as in Lu (Paragraphs 0008-0010 and 0048), since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art,  In re Gazda, 219 F.2d 449, 104 USPQ 400, and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Lu fails to explicitly disclose that the optical filter is supported on a surface of the main body facing away from the image sensor.
However, Fujinaka teaches an imaging device comprising a base (1) with a first receiving groove (155), an image sensor (110) received in the first receiving groove, a sheet (170) comprising a main body received in the first receiving groove, and an optical filter (190) supported on a surface of the main body facing away from the image sensor, the optical filter being aligned with the image sensor (See e.g. Figs. 3-4 and 6-9; C. 3, L. 59 – C. 4, L. 49; C. 5, L. 58 – C. 6, L. 44; C. 9, L. 22-52).
Fujinaka teaches the optical filter supported on a surface of the main body of the plate facing away from the image sensor to form “a shielding member” such that “the entrance of a foreign substance such as dust and dirt into the lens barrel 100 through the gap can be prevented or reduced” (C. 4, L. 45 – C. 5, L. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens module of Lu such that the optical filter is supported on a surface of the main body facing away from the image sensor as in Fujinaka to form “a shielding member” such that “the entrance of a foreign substance such as dust and dirt into the lens barrel 100 through the gap can be prevented or reduced,” as taught by Fujinaka (C. 4, L. 45 – C. 5, L. 3), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claims 3 and 12, Lu in view of Fujinaka teaches the lens module and electronic device of claims 1 and 10, respectively, as above.
Lu further teaches that the base comprises a first surface, a second surface opposite to the first surface, and a plurality of side faces connecting the first surface and the second surface, wherein a portion of the second surface is recessed towards the first surface to form the first receiving groove, a portion of the first surface is recessed towards the second surface to form the second receiving groove, and portions of sidewalls of the first receiving groove are recessed towards a corresponding one of the side faces to form the at least two fixing holes (See e.g. Figs. 4-7, 9-11, and 13-15; Paragraphs 0032-0033, 0039-0040, 0044-0045, and 0048).
Each and every embodiment of Lu fails to explicitly disclose that the two fixing holes are defined on the base and the two fixing blocks are defined on the metal sheet. However, Lu further teaches that the fixing holes and the fixing blocks can be interchanged, i.e. the fixing holes can be provided on either the base or the metal sheet and the fixing blocks can be provided on either the metal sheet or the base, respectively (Paragraph 0048). Lu teaches that these elements can be reversed such that “the holder and the socket can still be firmly assembled” (Paragraph 0048) in order “to avoid the deployment of filter placement area inside the lens barrel, wherein the thickness is effectively reduced and the lens module becomes thinner” and as it “allows the lens module to be reassembled, facilitates the assembling process, and raises the yield of assembly” while “damages to the filter and the socket can be prevented by using such method and the production cost can thus be effectively reduced” (Paragraphs 0008-0010).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments of Lu such that the fixing holes are provided on the base and the fixing blocks are provided on the metal sheet, as suggested by Lu, such that “the holder and the socket can still be firmly assembled” in order “to avoid the deployment of filter placement area inside the lens barrel, wherein the thickness is effectively reduced and the lens module becomes thinner” and as it “allows the lens module to be reassembled, facilitates the assembling process, and raises the yield of assembly” while “damages to the filter and the socket can be prevented by using such method and the production cost can thus be effectively reduced,” as in Lu (Paragraphs 0008-0010 and 0048), since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art,  In re Gazda, 219 F.2d 449, 104 USPQ 400, and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claims 4 and 13, Lu in view of Fujinaka teaches the lens module and electronic device of claims 3 and 12, respectively, as above.
Lu further teaches that the main body defines a light through hole (12), a part of the main body and the light through hole are exposed from the second receiving groove, the main body comprises a third surface parallel to the first surface, the optical filter is fixed on the third surface (See e.g. Figs. 3-15; Paragraphs 0031-0032, 0038-0039, and 0043-0044).
Regarding claims 5 and 14, Lu in view of Fujinaka teaches the lens module and electronic device of claims 4 and 13, respectively, as above.
Lu further teaches that a hole wall of the light through hole interests with the third surface, an intersection of the hole wall and the third surface is a sharp corner (See e.g. Figs. 3-15; Paragraphs 0031-0032, 0038-0039, and 0043-0044).
Regarding claims 6 and 15, Lu in view of Fujinaka teaches the lens module and electronic device of claims 4 and 13, respectively, as above.
Lu further teaches that the lens module further comprises a circuit board (30), the base is fixed on the circuit board, the image sensor is arranged on and electrically connected to the circuit board (See e.g. Figs. 3-15; Paragraphs 0031-0032, 0034-0035, 0038, 0041, 0043, and 0046).
Claim(s) 1, 3-6, 9-10, 12-15, and 18 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Takagi (U.S. Patent No. 7,513,704) in view of Lu.
Regarding claim 1, Takagi teaches a lens module comprising:
a base (60) defining a first receiving groove (outer groove of 60b) and a second receiving groove (inner groove of 60b) communicating with the first receiving groove (See e.g. Figs. 3-4, 6, and 10; C. 4, L. 13-55);
an image sensor (74) received in the first receiving groove (See e.g. Figs. 3-4, 6, and 10; C. 3, L. 57 – C. 4, L. 3);
a metal sheet (64, 70, 84) comprising a main body (70) received in the first receiving groove, the main body located above the image sensor (See e.g. Figs. 3-4, 6, and 10; C. 4, L. 13-55); and
an optical filter (68) received in the second receiving groove and supported on a surface of the main body facing away from the image sensor, the optical filter being aligned with the image sensor (See e.g. Figs. 3-4, 6, and 10; C. 4, L. 13-17).
Takagi teaches that the sheet comprises a metal sheet (See e.g. Figs. 3-4, 6, and 10; C. 4, L. 13-55) but fails to explicitly disclose that the main body is metal. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of Takagi to be metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Takagi fails to explicitly disclose that the base further defines at least two fixing holes, each of the at least two fixing holes communicates with the first receiving groove, the metal sheet comprises a main body and at least two fixing blocks arranged on one or both ends of the main body, each of the at least two fixing blocks is received and fixed in a corresponding one of the fixing holes.
However, Lu teaches an image detecting module comprising a base (70) that defines at least two fixing holes (711, 731), each of the at least two fixing holes communicates with the first receiving groove, and a sheet (10) comprising a main body and at least two fixing blocks (1511, 1521) arranged on one or both ends of the main body, each of the at least two fixing blocks is received and fixed in a corresponding one of the fixing holes (See e.g. Figs. 4-7, 9-11, and 13-15; Paragraphs 0032-0033, 0039-0040, 0044-0045, and 0048).
Additionally, Lu further teaches that the fixing holes and the fixing blocks can be interchanged, i.e. the fixing holes can be provided on either the base or the metal sheet and the fixing blocks can be provided on either the metal sheet or the base, respectively (Paragraph 0048). Lu teaches these fixing holes and fixing blocks such that “the holder and the socket can still be firmly assembled” (Paragraph 0048) in order “to avoid the deployment of filter placement area inside the lens barrel, wherein the thickness is effectively reduced and the lens module becomes thinner” and as it “allows the lens module to be reassembled, facilitates the assembling process, and raises the yield of assembly” while “damages to the filter and the socket can be prevented by using such method and the production cost can thus be effectively reduced” (Paragraphs 0008-0010).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens module of Takagi with the fixing holes and fixing blocks of Lu such that “the holder and the socket can still be firmly assembled” in order “to avoid the deployment of filter placement area inside the lens barrel, wherein the thickness is effectively reduced and the lens module becomes thinner” and as it “allows the lens module to be reassembled, facilitates the assembling process, and raises the yield of assembly” while “damages to the filter and the socket can be prevented by using such method and the production cost can thus be effectively reduced,” as in Lu (Paragraphs 0008-0010 and 0048), since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art,  In re Gazda, 219 F.2d 449, 104 USPQ 400, and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 10, Takagi teaches an electronic device comprising a lens module, the lens module comprising:
a base (60, 70) defining a first receiving groove (outer groove of 60b) and a second receiving groove (inner groove of 60b) communicating with the first receiving groove (See e.g. Figs. 3-4, 6, and 10; C. 4, L. 13-55);
an image sensor (74) received in the first receiving groove (See e.g. Figs. 3-4, 6, and 10; C. 3, L. 57 – C. 4, L. 3);
a metal sheet (64, 70, 84) comprising a main body (70) received in the first receiving groove, the main body located above the image sensor (See e.g. Figs. 3-4, 6, and 10; C. 4, L. 13-55); and
an optical filter (68) received in the second receiving groove and supported on a surface of the main body facing away from the image sensor, the optical filter being aligned with the image sensor (See e.g. Figs. 3-4, 6, and 10; C. 4, L. 13-17).
Takagi teaches that the sheet comprises a metal sheet (See e.g. Figs. 3-4, 6, and 10; C. 4, L. 13-55) but fails to explicitly disclose that the main body is metal. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of Takagi to be metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Takagi fails to explicitly disclose that the base further defines at least two fixing holes, each of the at least two fixing holes communicates with the first receiving groove, the metal sheet comprises a main body and at least two fixing blocks arranged on one or both ends of the main body, each of the at least two fixing blocks is received and fixed in a corresponding one of the fixing holes.
However, Lu teaches an image detecting module comprising a base (70) that defines at least two fixing holes (711, 731), each of the at least two fixing holes communicates with the first receiving groove, and a sheet (10) comprising a main body and at least two fixing blocks (1511, 1521) arranged on one or both ends of the main body, each of the at least two fixing blocks is received and fixed in a corresponding one of the fixing holes (See e.g. Figs. 4-7, 9-11, and 13-15; Paragraphs 0032-0033, 0039-0040, 0044-0045, and 0048).
Additionally, Lu further teaches that the fixing holes and the fixing blocks can be interchanged, i.e. the fixing holes can be provided on either the base or the metal sheet and the fixing blocks can be provided on either the metal sheet or the base, respectively (Paragraph 0048). Lu teaches these fixing holes and fixing blocks such that “the holder and the socket can still be firmly assembled” (Paragraph 0048) in order “to avoid the deployment of filter placement area inside the lens barrel, wherein the thickness is effectively reduced and the lens module becomes thinner” and as it “allows the lens module to be reassembled, facilitates the assembling process, and raises the yield of assembly” while “damages to the filter and the socket can be prevented by using such method and the production cost can thus be effectively reduced” (Paragraphs 0008-0010).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Takagi with the fixing holes and fixing blocks of Lu such that “the holder and the socket can still be firmly assembled” in order “to avoid the deployment of filter placement area inside the lens barrel, wherein the thickness is effectively reduced and the lens module becomes thinner” and as it “allows the lens module to be reassembled, facilitates the assembling process, and raises the yield of assembly” while “damages to the filter and the socket can be prevented by using such method and the production cost can thus be effectively reduced,” as in Lu (Paragraphs 0008-0010 and 0048), since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art,  In re Gazda, 219 F.2d 449, 104 USPQ 400, and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claims 3 and 12, Takagi in view of Lu teaches the lens module and electronic device of claims 1 and 10, respectively, as above.
Takagi fails to explicitly disclose that the base comprises a first surface, a second surface opposite to the first surface, and a plurality of side faces connecting the first surface and the second surface, wherein a portion of the second surface is recessed towards the first surface to form the first receiving groove, a portion of the first surface is recessed towards the second surface to form the second receiving groove, and portions of sidewalls of the first receiving groove are recessed towards a corresponding one of the side faces to form the at least two fixing holes
However, Lu further teaches that the base comprises a first surface, a second surface opposite to the first surface, and a plurality of side faces connecting the first surface and the second surface, wherein a portion of the second surface is recessed towards the first surface to form the first receiving groove, a portion of the first surface is recessed towards the second surface to form the second receiving groove, and portions of sidewalls of the first receiving groove are recessed towards a corresponding one of the side faces to form the at least two fixing holes (See e.g. Figs. 4-7, 9-11, and 13-15; Paragraphs 0032-0033, 0039-0040, 0044-0045, and 0048).
Lu teaches these elements such that “the holder and the socket can still be firmly assembled” (Paragraph 0048) in order “to avoid the deployment of filter placement area inside the lens barrel, wherein the thickness is effectively reduced and the lens module becomes thinner” and as it “allows the lens module to be reassembled, facilitates the assembling process, and raises the yield of assembly” while “damages to the filter and the socket can be prevented by using such method and the production cost can thus be effectively reduced” (Paragraphs 0008-0010).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens module and electronic device of Takagi with the structure of the fixing holes and fixing blocks of Lu, such that “the holder and the socket can still be firmly assembled” in order “to avoid the deployment of filter placement area inside the lens barrel, wherein the thickness is effectively reduced and the lens module becomes thinner” and as it “allows the lens module to be reassembled, facilitates the assembling process, and raises the yield of assembly” while “damages to the filter and the socket can be prevented by using such method and the production cost can thus be effectively reduced,” as in Lu (Paragraphs 0008-0010 and 0048), since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art,  In re Gazda, 219 F.2d 449, 104 USPQ 400, and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claims 4 and 13, Takagi in view of Lu teaches the lens module and electronic device of claims 3 and 12, respectively, as above.
Takagi further teaches that the main body defines a light through hole (60b), a part of the main body and the light through hole are exposed from the second receiving groove, the main body comprises a third surface parallel to the first surface, the optical filter is fixed on the third surface (See e.g. Figs. 3-4, 6, and 10; C. 4, L. 13-55).
Additionally, Lu further teaches that the main body defines a light through hole (12), a part of the main body and the light through hole are exposed from the second receiving groove, the main body comprises a third surface parallel to the first surface, the optical filter is fixed on the third surface (See e.g. Figs. 3-15; Paragraphs 0031-0032, 0038-0039, and 0043-0044).
Regarding claims 5 and 14, Takagi in view of Lu teaches the lens module and electronic device of claims 4 and 13, respectively, as above.
Takagi further teaches that a hole wall of the light through hole interests with the third surface, an intersection of the hole wall and the third surface is a sharp corner (See e.g. Figs. 3-4, 6, and 10; C. 4, L. 13-55).
Additionally, Lu further teaches that a hole wall of the light through hole interests with the third surface, an intersection of the hole wall and the third surface is a sharp corner (See e.g. Figs. 3-15; Paragraphs 0031-0032, 0038-0039, and 0043-0044).
Regarding claims 6 and 15, Takagi in view of Lu teaches the lens module and electronic device of claims 4 and 13, respectively, as above.
Takagi further teaches that the lens module further comprises a circuit board (76), the base is fixed on the circuit board, the image sensor is arranged on and electrically connected to the circuit board (See e.g. Figs. 3-4, 6, and 10; C. 3, L. 57 – C. 4, L. 3).
Additionally, Lu further teaches that the lens module further comprises a circuit board (30), the base is fixed on the circuit board, the image sensor is arranged on and electrically connected to the circuit board (See e.g. Figs. 3-15; Paragraphs 0031-0032, 0034-0035, 0038, 0041, 0043, and 0046).
Regarding claims 9 and 18, Takagi in view of Lu teaches the lens module and electronic device of claims 1 and 10, respectively, as above.
Takagi further teaches that the lens module further comprises a lens (50, 54), the lens is fixed on the base, the optical filter faces towards the lens (See e.g. Figs. 3, 5, and 7-9; C. 3, L. 40-48).
Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Fujinaka or Takagi in view of Lu, as applied to claims 1 and 10, respectively, as above, and further in view of Wei (U.S. PG-Pub No. 2018/0299591).
Regarding claims 8 and 17, Lu in view of Fujinaka and Takagi in view of Lu each teaches the lens module and electronic device of claims 1 and 10, respectively, as above.
Takagi further teaches that the metal sheet is a “lightproof metallic material, thereby decreasing ghosting caused by the reflection of a luminous flux from a subject appearing at the peripheral edge of a conventional holder” (C. 4, L. 52-55).
Takagi and Lu both fail to explicitly disclose that surfaces of the metal sheet are coated with a black oxide film.
However, Wei teaches a shading component and lens module including the same having a metal sheet (12) provided on a base (11) wherein the metal sheet is coated with a black oxide film (See e.g. Fig. 1; Paragraphs 0014-0016).
Wei teaches this metal sheet coated with a black oxide film to “protect the inside of the metal shading piece from being oxidized” and simultaneous form “a black treatment” (Paragraph 0016) for “absorbing the stray light and strengthening a role of extinction” (Paragraph 0015) and “in order to improve the imaging quality of the camera” (Paragraph 0009).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens module and electronic device of Takagi or Lu with the black oxide film on the metal sheet taught by Wie to “protect the inside of the metal shading piece from being oxidized” and simultaneous form “a black treatment” for “absorbing the stray light and strengthening a role of extinction” and “in order to improve the imaging quality of the camera,” as in Wei (Paragraphs 0009 and 0015-0016), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Response to Arguments
Applicant's arguments filed 09/29/2022, see pages 7-8, regarding the 35 U.S.C. 112(b) rejection of claims 5 and 14 have been fully considered but they are not persuasive. 
Applicant argues that “one of ordinary skill knows that a sharp corner is formed by crossing straight lines rather than curves, and a degree of the sharp corner is greater than 0° and less than 90°.” However, Examiner respectfully disagrees. Specifically, the term “sharp” is not a term recognized in the art. Rather, two straight lines intersection in a point with an angle. Further, two curved lines can intersect in a point that one of ordinary skill in the art would consider to be “sharp” if the two curved lines are concave in the same direction. Moreover, an angle of “greater than 0° and less than 90°” is known in the art to be an “acute” angle, not a “sharp” angle. If Applicant intends for the corner to form an angle that is “greater than 0° and less than 90°,” then Examiner respectfully suggests claiming such language, or claiming that the corner forms an acute angle, a term that is known in the art.
Examiner maintains that one of ordinary skill in the art would not understand what corners are intended to be “sharp” corners and the term is not defined by the specification, nor is it one that is known in the art.
Applicant’s arguments, see pages 10-14, filed 09/29/2022, with respect to the rejection(s) of claim(s) 1 and 10 under 35 U.S.C. 102 in view of Lu have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Lu and Fujinaka, as detailed above and necessitated by Applicant’s amendments. For the purposes of examination, any surfaces intersecting at a corner will be interpreted as reading on the claimed limitation.
Applicant's arguments filed 09/29/2022, see pages 8, regarding the rejection of claims 1 and 10 under 35 U.S.C. 103 in view of Takagi and Lu have been fully considered but they are not persuasive.
Applicant argues that “Takagi fails to disclose the features of “an optical filter supported on a surface of the main body facing away from the image sensor.”” However, Examiner respectfully disagrees.
Specifically, Takagi teaches an elastic member 70 and a filter holder 64 that together read on the broadest reasonable interpretation of the claimed “metal sheet.” Given this interpretation of the metal sheet, the optical filter 68 in Takagi is provided on a surface of the member 70 that is facing away from the image sensor. Thus, Takagi teaches a structure reading on the broadest reasonable interpretation of the claims.
Applicant further argues that Takagi does not teach the claimed fixing holes or fixing blocks (see Applicant’s arguments, filed 09/29/2022, page 10). However, Examiner respectfully notes that in the present rejection, Takagi is not relied upon for teaching such features. Rather, Lu is relied upon for the claimed features in question and the structure would have been obvious, as detailed above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896


/Nicholas R. Pasko/Primary Examiner, Art Unit 2896